Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 9, 2019

                                      No. 04-18-00991-CV

                        IN THE INTEREST OF K.N.J., CHILDREN,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-00515
                           Honorable Richard Price, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The court reporter has filed a notification of late reporter’s record,
requesting additional time in which to file the reporter’s record. We GRANT the extension and
ORDER the court reporter to file the record on or before January 17, 2019.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.

                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court